DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,190,726 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants to each other.

Current Application
Reference Patent
1. A system for generating looping videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 

obtain video information defining video content, the video content having a video progress length, the video content including visual content; 

determine a highlight moment within the video progress length of the video content; 

determine music to provide accompaniment for a looping presentation of the video content, the music having a music progress length; 

determine a looping effect for the video content based on user selection of the looping effect from multiple selectable looping effects, the multiple selectable looping effects defining different styles of video edit to be applied to the video content for the looping presentation of the video content; 

select a segment of the video content to be used for the looping presentation of the video content based on the music progress length of the music, the highlight moment within the video progress length of the video content, and the looping effect for the video content; and generate the looping presentation of the video content based on the segment of the video content and the looping effect for the video content, the looping presentation of the video content having the music progress length, including the segment of the video content edited based on a style of video edit defined by the looping effect, and including accompaniment of the music.




















11. A method for generating looping videos, the method performed by a computing system including one or more processors, the method comprising:

obtaining, by the computing system, video information defining video content, the video content having a video progress length, the video content including visual content;

determining, by the computing system, a highlight moment within the video progress length of the video content;

determining, by the computing system, music to provide accompaniment for a looping presentation of the video content, the music having a music progress length;

determining, by the computing system, a looping effect for the video content based on user selection of the looping effect from multiple selectable looping effects, the multiple selectable looping effects defining different styles of video edit to be applied to the video content for the looping presentation of the video content;

selecting, by the computing system, a segment of the video content to be used for the looping presentation of the video content based on the music progress length of the music, the highlight moment within the video progress length of the video content, and the looping effect for the video content; and

generating, by the computing system, the looping presentation of the video content based on the segment of the video content and the looping effect for the video content, the looping presentation of the video content having the music progress length, including the segment of the video content edited based on a style of video edit defined by the looping effect, and including accompaniment of the music.
1. A system that generates looping videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 

obtain video information defining video content, the video content having a video progress length; 

determine a highlight moment within the video progress length of the video content; 

determine music to provide accompaniment for a looping presentation of the video content, the music having a music progress length; 

determine a looping effect for the video content, the looping effect defining a style of video edit to be applied to the video content for the looping presentation of the video content; 



select a segment of the video content to be used for the looping presentation of the video content based on the music progress length of the music, the highlight moment within the video progress length of the video content, and the looping effect for the video content; and generate the looping presentation of the video content based on the segment of the video content and the looping effect for the video content, the looping presentation of the video content having the music progress length, including the segment of the video content edited based on the style of video edit defined by the looping effect, and including accompaniment of the music, 

wherein the generation of the looping presentation of the video content includes identification of a position of the highlight moment within the segment of the video content, determination of a duration between the position of the highlight moment within the segment of the video content and an end of the segment of the video content, and, responsive to the duration between the position of the highlight moment within the segment of the video content and the end of the segment of the video content being less than a threshold duration, inclusion of a reverse playback of an ending portion of the segment of the video content in the looping presentation of the video content to lengthen playback footage amount after the highlight moment.

9. A method for generating looping videos, the method performed by a computing system including one or more processors, the method comprising: 

obtaining, by the computing system, video information defining video content, the video content having a video progress length; 


determining, by the computing system, a highlight moment within the video progress length of the video content; 

determining, by the computing system, music to provide accompaniment for a looping presentation of the video content, the music having a music progress length; 

determining, by the computing system, a looping effect for the video content, the looping effect defining a style of video edit to be applied to the video content for the looping presentation of the video content; 




selecting, by the computing system, a segment of the video content to be used for the looping presentation of the video content based on the music progress length of the music, the highlight moment within the video progress length of the video content, and the looping effect for the video content; and 

generating, by the computing system, the looping presentation of the video content based on the segment of the video content and the looping effect for the video content, the looping presentation of the video content having the music progress length, including the segment of the video content edited based on the style of video edit defined by the looping effect, and including accompaniment of the music,


 wherein the generating the looping presentation of the video content includes identifying a position of the highlight moment within the segment of the video content, determining a duration between the position of the highlight moment within the segment of the video content and an end of the segment of the video content, and, responsive to the duration between the position of the highlight moment within the segment of the video content and the end of the segment of the video content being less than a threshold duration, including a reverse playback of an ending portion of the segment of the video content in the looping presentation of the video content to lengthen playback footage amount after the highlight moment.

Claims 1 and 9 of reference patent do not recite “determining, by the computing system, a looping effect for the video content based on user selection of the looping effect from multiple selectable looping effects, the multiple selectable looping effects defining different styles of video edit.”

Official Notice is taken that selecting an effect from a list of effects is well known in the art.

Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate selecting an effect from a list of effects into the system and the method recited in claims 1 and 9 of reference patent so that the user can have more editing options, thus enhancing editing interface and capability of the stem.


Claims 2-10 and 12-20 recite various well known video effects. Thus it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the recited video effects into the system and the method recited in claim 1 and claim 9 of reference patent to implement more types of effects, thus further enhancing the playback of the video presentation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over St. John Brislin (US 2020/0251146 A1 – hereinafter St. John Brislin) and Hofmann (US Patent 9,992,470 B1 – hereinafter Hofmann).
	Regarding claim 1, St. John Brislin discloses a system that generates videos (Fig. 8; [0105] – a system generates a composite video), the system comprising: one or more physical processors configured by machine-readable instructions ([0133] -  one or more processors configured by instructions stored on a non-transitory machine-readable medium such as a floppy disk, optical disk, hard disk, PROM, RAM, flash memory or any combination of these or other storage media) to: obtain video information defining video content, the video content having a video progress length, the video content including visual content ([0043]-[0046]; [0049] – obtaining at least one video recording, the total duration of which is the recited progress length); determine a highlight moment within the video progress length of the video content ([0070]; [0094] – determining moments of high excitement level); determine music to provide accompaniment for a presentation of the video content, the music having a music progress length ([0039]-[0040]; [0049]; [0051] – determining a user-selected audio track, e.g. a piece of music or a song, the audio track has a duration, which corresponds to the recited music progress length); select a segment of the video content to be used for the presentation of the video content based on the music progress length of the music, the highlight moment within the video progress length of the video content ([0089]-[0103] – selecting segments of the video content that has been identified as one of the highlight moments to match with a corresponding portion of audio track so that the whole duration of the audio track is covered with selected video portions); and generate the presentation of the video content based on the segment of the video content, the  presentation of the video content having the music progress length, including the segment of the video content, and including accompaniment of the music ([0105] – generating a presentation of the video content, the generated presentation of the video content has a duration equal to duration of the audio track and includes accompaniment of the audio track, which is a piece of music or a song selected by the user as described in at least [0039]-[0040]).
	However, St. John Brislin does not disclose the generated videos as looping videos; one or more physical processors configured by machine-readable instructions to: determine a looping effect for the video content based on user selection of the looping effect from multiple selectable looping effects, the multiple selectable looping effects defining different styles of video edit to be applied to the video content for the looping presentation of the video content; and generate the looping presentation of the video content based on the segment of the video content and the looping effect for the video content, including the segment of the video content edited based on the style of video edit defined by the looping effect.
	Hofmann discloses a system that generates looping videos (column 3, lines 7-32), the system comprising: one or more physical processors configured by machine-readable instructions (column 26, lines 38-57 – one or more computer processors to execute program code) to: determine a looping effect for the video content based on user selection of the looping effect from multiple selectable looping effects, the multiple selectable looping effects defining different styles of video edit to be applied to the video content for the looping presentation of the video content (column 4, lines 21-27; column 5, line 58 – column 6, line 44 – defining a style of video edit to be applied to a looping presentation of video content, the style of video edit comprising audio/video cross-fading in, one or more user-selected video transition effects to create a transition between two adjacent segments including a video fade effect, a video dissolve effect, a video wipe effect, a video pan effect, etc.); and generate the looping presentation of the video content based on a segment of the video content and the looping effect for the video content, including the segment of the video content edited based on a style of video edit defined by the looping effect (column 4, lines 18-27; column 5, line 58 – column 6, line 44 – generating a final video vignette as a looping presentation).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hofmann into the system taught by St. John Brislin to provide special effects to the presentation making the presentation more appealing to watch.
	Claim 11 is rejected for the same reason as discussed in claim 1 above.
Claims 2-4, 7-9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over St. John Brislin and Hofmann as applied to claims 1 and 11 above, and further in view of Kinlan (Creating a simple boomerang effect video in javascript, https://paul.kinlan.me/simple-boomerang-video/, November 5 2018 – hereinafter Kinlan) and Shcherbakov et al. (US 2010/0037138 A1 – hereinafter Shcherbakov).
	Regarding claim 2, see the teachings of John Brislin and Hofmann as discussed in claim 1 above. However, St. John Brislin and Hofmann do not disclose the multiple selectable looping effects include at least two of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
Shcherbakov discloses multiple selectable looping effects include at least one of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect ([0063] – at least a repeat effect).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shcherbakov into the system of St. John Brislin and Hofmann to implement more types of effects, thus enhancing the playback of the video presentation.
	However, St. John Brislin, Hofmann, and Shcherbakov do not disclose the multiple selectable looping effects include at least one more of a boomerang effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
	Kinlan discloses a boomerang effect (pages 1-3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kinlan into the system of St. John Brislin, Hofmann, and Shcherbakov to implement more types of effects, thus further enhancing the playback of the video presentation.
Regarding claim 3, see the teachings of St. John Brislin, Hofmann, Shcherbakov, and Kinlan as discussed in claim 2 above, in which Kinlan in view of Hofmann also discloses the boomerang effect includes repeated playback of the visual content in forward playback direction and reverse playback direction (pages 1-3 – in view of Hofmann disclosing repeated playback of the visual content as a looping presentation). The motivation for incorporating the teachings of Kinlan into the proposed system has been discussed in claim 2 above.
Regarding claim 4, see the teachings of St. John Brislin, Hofmann, Shcherbakov, and Kinlan as discussed in claim 2 above, in which Shcherbakov also discloses the repeat effect includes repeated playback of the visual content in one playback direction ([0063]). The motivation for incorporating the teachings of Shcherbakov into the proposed system has been discussed in claim 2 above.
Regarding claim 7, see the teachings of St. John Brislin, Hofmann, Shcherbakov, and Kinlan as discussed in claim 2 above, in which Kinlan in view of Hofmann also discloses the rewind effect includes repeated playback of the visual content in forward playback direction and reverse playback direction, wherein perceived speed of playback in the forward playback direction is different from perceived speed of playback in the reverse playback direction (pages 1-3 – in the reverse playback direction, the speed is perceived as negative while in the forward playback direction, the speed is perceived as positive in view of Hofmann disclosing repeated playback of the visual content as a looping presentation). The motivation for incorporating the teachings of Kinlan into the proposed system has been discussed in claim 2 above.
Regarding claim 9, see the teachings of St. John Brislin, Hofmann, Shcherbakov, and Kinlan as discussed in claim 2 above. However, St. John Brislin, Hofmann, and Shcherbakov do not disclose the ping-pong effect includes repeated playback of the visual content with different lengths of the visual content divided into slices, wherein the slices are ordered for back-and-forth presentation within a loop.
Official Notice is taken that a ping-pong effect as recited is well known in the art, e.g., loopOut(“pingpong”) expression in Adobe After Effects.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a ping-pong effect into the system of St. John Brislin, Hofmann, and Shcherbakov to implement more types of effects, thus further enhancing the playback of the video presentation. Thus, in view of Hofmann disclosing a repeated playback of the visual content as a looping presentation, the incorporated ping-pong effect would provide repeated playback of the visual content with different lengths of the visual content divided into slices, wherein the slices are ordered for back-and-forth presentation within a loop.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
Claims 2, 5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over St. John Brislin and Hofmann as applied to claims 1 and 11 above, and further in view of Shcherbakov and Ju et al. (US 2016/0172000 A1 – hereinafter Ju).
	Regarding claim 2, see the teachings of John Brislin and Hofmann as discussed in claim 1 above. However, St. John Brislin and Hofmann do not disclose the multiple selectable looping effects include at least two of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
Shcherbakov discloses multiple selectable looping effects include at least one of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect ([0063] – at least a repeat effect).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shcherbakov into the system of St. John Brislin and Hofmann to implement more types of effects, thus enhancing the playback of the video presentation.
	However, St. John Brislin, Hofmann, and Shcherbakov do not disclose the multiple selectable looping effects include at least one more of a boomerang effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
	Ju discloses a mirror effect ([0030]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ju into the system of St. John Brislin, Hofmann, and Shcherbakov to implement more types of effects, thus further enhancing the playback of the video presentation. The incorporated mirror effect in view of Hofmann disclosing a repeated playback of visual content as a looping presentation would provide a repeat mirror effect.
Regarding claim 5, see the teachings of St. John Brislin, Hofmann, Shcherbakov, and Ju as discussed in claim 2 above, in which Ju in view of Hofmann also discloses the repeat mirror effect includes repeated playback of the visual content in one playback direction with the visual content flipped in every other repeats ([0030] - in view of Hofmann disclosing repeated playback of the visual content as a looping presentation). The motivation for incorporating the teachings of Ju into the proposed system has been discussed in claim 2 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claims 2, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over St. John Brislin and Hofmann as applied to claims 1 and 11 above, and further in view of Shcherbakov and Kennedy et al. (US 2012/0039513 A1 – hereinafter Kennedy).
Regarding claim 2, see the teachings of John Brislin and Hofmann as discussed in claim 1 above. However, St. John Brislin and Hofmann do not disclose the multiple selectable looping effects include at least two of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
Shcherbakov discloses multiple selectable looping effects include at least one of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect ([0063] – at least a repeat effect).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shcherbakov into the system of St. John Brislin and Hofmann to implement more types of effects, thus enhancing the playback of the video presentation.
	However, St. John Brislin, Hofmann, and Shcherbakov do not disclose the multiple selectable looping effects include at least one more of a boomerang effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
	Kennedy discloses a zoom effect ([0034]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kennedy into the system of St. John Brislin, Hofmann, and Shcherbakov to implement more types of effects, thus further enhancing the playback of the video presentation. The incorporated mirror effect in view of Hofmann disclosing a repeated playback of visual content as a looping presentation would provide a repeat mirror effect.
Regarding claim 6, see the teachings of John Brislin and Hofmann as discussed in claim 2 above, in which Kennedy in view of Hofmann also discloses a repeat zoom effect includes repeated playback of the visual content in one playback direction with zooming in and out of the visual content ([0034] - in view of Hofmann disclosing a repeated playback of visual content as a looping presentation). The motivation for incorporating the teachings of Ju into the proposed system has been discussed in claim 2 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over St. John Brislin and Hofmann as applied to claims 1 and 11 above, and further in view of Shcherbakov and Dow et al. (US 2004/0221311 A1 – hereinafter Dow).
	Regarding claim 2, see the teachings of John Brislin and Hofmann as discussed in claim 1 above. However, St. John Brislin and Hofmann do not disclose the multiple selectable looping effects include at least two of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
Shcherbakov discloses multiple selectable looping effects include at least one of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect ([0063] – at least a repeat effect).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shcherbakov into the system of St. John Brislin and Hofmann to implement more types of effects, thus enhancing the playback of the video presentation.
	However, St. John Brislin, Hofmann, and Shcherbakov do not disclose the multiple selectable looping effects include at least one more of a boomerang effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
	Dow discloses a shuffle effect ([0132]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Dow into the system of St. John Brislin, Hofmann, and Shcherbakov to implement more types of effects, thus further enhancing the playback of the video presentation.
Regarding claim 8, see the teachings of St. John Brislin, Hofmann, Shcherbakov, and Dow as discussed in claim 2 above, in which Dow in view of Hofmann also discloses the shuffle effect includes repeated playback of the visual content with different lengths of the visual content divided into slices, wherein the slices are shuffled within a loop ([0132] - in view of Hofmann disclosing repeated playback of the visual content as a looping presentation). The motivation for incorporating the teachings of Dow into the proposed system has been discussed in claim 2 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claims 2, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over St. John Brislin and Hofmann as applied to claims 1 and 11 above, and further in view of Shcherbakov and Adobe in a Minute (“ Premiere Pro: How to do Stutter Effect”, https://www.youtube.com/watch?v=F-xrzqDwTzA, Feb 8, 2019 – hereinafter AIA M).
Regarding claim 2, see the teachings of John Brislin and Hofmann as discussed in claim 1 above. However, St. John Brislin and Hofmann do not disclose the multiple selectable looping effects include at least two of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
Shcherbakov discloses multiple selectable looping effects include at least one of a boomerang effect, a repeat effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect ([0063] – at least a repeat effect).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shcherbakov into the system of St. John Brislin and Hofmann to implement more types of effects, thus enhancing the playback of the video presentation.
	However, St. John Brislin, Hofmann, and Shcherbakov do not disclose the multiple selectable looping effects include at least one more of a boomerang effect, a repeat mirror effect, a repeat zoom effect, a rewind effect, a shuffle effect, a ping-pong effect, and a stutter effect.
	AIA M discloses a stutter effect (see the video tutorial at https://www.youtube.com/watch?v=F-xrzqDwTzA).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of AIA M into the system of St. John Brislin, Hofmann, and Shcherbakov to implement more types of effects, thus further enhancing the playback of the video presentation.
Regarding claim 10, see the teachings of John Brislin and Hofmann as discussed in claim 2 above, in which AIA M also disclose the stutter effect includes repeated playback of the visual content with a loop including a reverse playback to simulate stuttering within the looping presentation (see the video tutorial at https://www.youtube.com/watch?v=F-xrzqDwTzA). The motivation for incorporating the teachings of AIA M into the proposed system has been discussed in claim 2 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 20 is rejected for the same reason as discussed in claim 10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484